MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
                                                                             FILED
this Memorandum Decision shall not be                                   Sep 06 2018, 6:07 am

regarded as precedent or cited before any                                    CLERK
                                                                         Indiana Supreme Court
court except for the purpose of establishing                                Court of Appeals
                                                                              and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEY FOR APPELLEE
Eric M. Oliver                                           Olivia A. Napariu
Oliver & Cline LLP                                       Napariu Law, LLC
Danville, Indiana                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Steven A. Redinbo,                                       September 6, 2018
Appellant-Respondent,                                    Court of Appeals Case No.
                                                         18A-DC-904
        v.                                               Appeal from the Morgan Superior
                                                         Court
Kristin L. Redinbo,                                      The Honorable Brian Williams,
Appellee-Petitioner.                                     Judge
                                                         Trial Court Cause No.
                                                         55D02-1704-DC-770



Robb, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-DC-904 | September 6, 2018                 Page 1 of 19
                                Case Summary and Issue
[1]   Steven Redinbo (“Father”) appeals the trial court’s entry of a final decree of

      dissolution. On appeal, Father argues the trial court abused its discretion in

      denying his motion to correct error after the trial court denied his motion for

      continuance and allowed his counsel to withdraw his appearance at the

      commencement of the final hearing. Concluding the trial court abused its

      discretion in denying Father’s motion to correct error as related to the trial

      court’s decision to allow his counsel to withdraw his appearance before the final

      hearing, we affirm in part, reverse in part, and remand.



                            Facts and Procedural History
[2]   Father and Kristin Redinbo (“Mother”) were married on October 10, 2009.

      Two children were born of the marriage. Seven years later, on April 25, 2017,

      Mother filed this action for dissolution of marriage. During the pendency of

      this action, the parties exercised joint parenting time, alternating weekly.


[3]   Father was served with the petition for dissolution on April 26. Soon

      thereafter, Father retained attorney Daniel Vandivier to represent him and

      Vandivier sent Father several text messages confirming the receipt of his

      retainer. Vandivier entered his appearance on May 19. Five months later, on

      October 20, Mother moved for a final hearing and the trial court set a final

      hearing for January 26, 2018.




      Court of Appeals of Indiana | Memorandum Decision 18A-DC-904 | September 6, 2018   Page 2 of 19
[4]   On January 24, two days before the final hearing, Vandivier filed a motion for

      continuance over Mother’s objection, claiming the “[p]arties need additional

      time to complete discovery.” Appellant’s Appendix, Volume II at 19. The trial

      court denied the motion. At the final hearing, Mother, Mother’s counsel, and

      Vandivier appeared. Father did not appear. Once the court went on record,

      Vandivier made an oral motion to withdraw his appearance:


              [Vandivier]:             Your Honor, if I may, I’m going to take leave
                                       to withdraw my appearance. I have tried . . .
                                       I think I talked to opposing counsel, if my
                                       memory serves me correctly, I think it was
                                       that week between Christmas and New Years
                                       that I really don’t work, but had to be in the
                                       office, and she caught me there, and we
                                       talked a little bit about this case.


              [The Court]:             Uh-Huh.


              [Vandivier]:             I tried to contact Mr. Redinbo on 1-3, my
                                       staff has tried to contact him, left a message
                                       on 1-16, 1-23, 1-24 twice, 1-25. And I’ve left
                                       messages at his phone number. And I just
                                       don’t know where he is.


              [The Court]:             Okay.


              [Vandivier]:             At this point he has not responded to me.


              [The Court]:             Are you having contact with him, ma’am?


              [Mother]:                Yeah, he had the kids overnight last night.

      Court of Appeals of Indiana | Memorandum Decision 18A-DC-904 | September 6, 2018   Page 3 of 19
              [The Court]:             Is he aware of this hearing?


              [Mother]:                I didn’t . . . I haven’t spoken to him.


              [The Court]:             Just haven’t discussed that at all? Okay. All
                                       right.


              [Vandivier]:             Do you want me to follow that up in writing,
                                       Judge, or . . . ?


              [The Court]:             No. You’re here, Motion on the record,
                                       granted, you’re free to go.


              ***


              [The Court]:             Okay. Well, how do you want to proceed
                                       today, counsel?


              [Mother’s Counsel]: Well, given that [Father] was represented,
                                he had counsel, he has notice of hearing, I
                                would prefer to proceed, Your Honor.


              [The Court]:             All right. You have the floor.


      Transcript, Volume 2 at 3-4.


[5]   The trial court proceeded to conduct the final hearing in Father’s absence and

      Mother testified to the various assets and debts of the parties as well as Father’s

      new job and his current income. Following the hearing, the trial court

      completed a child support worksheet and issued its decree of dissolution on

      January 30. Mother was granted sole legal and physical custody of the
      Court of Appeals of Indiana | Memorandum Decision 18A-DC-904 | September 6, 2018   Page 4 of 19
      children, with Father to receive parenting time according to the Indiana

      Parenting Time Guidelines, and Father was ordered to pay child support in the

      amount of $300.00 per week.


[6]   On February 9, Father retained new counsel after learning of the hearing from

      Mother and filed a motion to correct error or, in the alternative, to vacate

      default judgment. On February 12, Vandivier filed, and Father received,

      Vandivier’s written motion to withdraw. The trial court conducted a hearing

      on Father’s motion to correct error on March 9, at which both Mother and

      Father were present and represented by counsel. Father testified to the

      following:


              [Counsel]:       Did you ever receive any written communications
                               by text or email or in the mail about a dissolution
                               hearing that was coming up on January, at the end
                               of January, 2018?


              [Father]:        I did not.


              [Counsel]:       Did you ever ask Mr. Vandivier prior to the final
                               hearing to withdraw his appearance for you?


              [Father]:        I did not.


              [Counsel]:       Did you ever receive anything from him telling him
                               [sic] that he intended to withdraw his appearance?


              [Father]:        No sir, I did not.



      Court of Appeals of Indiana | Memorandum Decision 18A-DC-904 | September 6, 2018   Page 5 of 19
        [Counsel]:       Tell me why you hired counsel.


        [Father]:        I retained Mr. Vandivier for the purpose of this
                         dissolution to protect my rights as a father and to
                         take care of the legal issues at hand because I was
                         unaware of how to do so.


        [Counsel]:       Okay. And at any point in time after approximately
                         mid-May of 2017, were you without counsel in this
                         case to the best of your knowledge?


        [Father]:        No, to the best of my knowledge I had counsel
                         continuously.


        [Counsel]:       And then how did you find out about this Decree of
                         Dissolution?


        [Father]:        I believe it was the Monday after the hearing I was
                         contacted by [Mother] and she asked me if I was
                         aware of the hearing, and I was not.


        [Counsel]:       And then did you get a copy of the Decree of
                         Dissolution?


        [Father]:        From the Court, no. The first copy I received was
                         from opposing counsel.


        [Counsel]:       Well we’ve reviewed that now?


        [Father]:        We have, yes.


        [Counsel]:       Okay. And if you had known about the hearing,
                         would you have attended the hearing?

Court of Appeals of Indiana | Memorandum Decision 18A-DC-904 | September 6, 2018   Page 6 of 19
        [Father]:        Yes, sir, absolutely.


        ***


        [Counsel]:       Did Mr. Vandivier have [Father’s address, phone
                         number, and email address]?


        [Father]:        He did, yes.


        [Counsel]:       And that’s actually the address that you were served
                         the dissolution of marriage?


        [Father]:        Yes.


        [Counsel]:       And did you change your address, phone number,
                         or email, after you retained Mr. Vandivier?


        [Father]:        No. Those had remained the same and all the
                         forms of communication have been in continuous
                         working order since then.


        [Counsel]:       Now, in January of 2018, did you have some phone
                         calls from a number that you did not recognize?


        [Father]:        I had, after I found out what was going on, I went
                         back and looked and I had three phone calls from a
                         number that I did not have in my contacts, yes.


        [Counsel]:       And did you have any voice mails associated with
                         those numbers?


        [Father]:        No sir.

Court of Appeals of Indiana | Memorandum Decision 18A-DC-904 | September 6, 2018   Page 7 of 19
      Tr., Vol. 2 at 37-39.


[7]   On March 14th, the trial court entered an order denying Father’s motion

      providing:


              1. Father complains of the result in the matter, asserting lack of
                 notice and surprise that his attorney withdrew immediately
                 prior to the final hearing in this case.


              2. Father correctly asserts that his former attorney did not
                 comply with the Indiana Trial Rules and Morgan County’s
                 local rule regarding withdrawal.


              3. Father’s prior attorney withdrew for lack of communication
                 and inability to get a response from the Father regarding
                 preparation for this case. The attorney described multiple
                 attempts at written and telephonic communication regarding
                 the case. While not sworn testimony, these assertions to the
                 court by an officer of the court are, for purposes of this
                 motion, accepted as truth.


              4. Father admits and states under oath that he has determined
                 after the fact that he received multiple calls from his prior
                 attorney and that Father failed or refused to answer or return
                 calls as he did not recognize the number on caller ID.


              5. Father’s actions placed his prior counsel between the Scylla
                 and Charybdis of staying in the case as long as possible to be
                 available to assist the client and protect his client’s interests
                 versus the ethical morass of purporting to represent his
                 interests without preparation, consultation and instruction
                 from the client.




      Court of Appeals of Indiana | Memorandum Decision 18A-DC-904 | September 6, 2018   Page 8 of 19
        6. Father’s prior attorney made reasonable efforts to
           communicate with the Father and any prejudice the Father
           incurred as a result of his failure to withdraw in a timely
           manner and with written notice to the Father is resoundingly
           outweighed by Father’s own failure to communicate, return
           phone calls, and follow up on his case for months.


        7. Upon the court’s observation of the parties, the assertions and
           evidence at both hearings and Father’s testimony and
           demeanor, the court concludes the Father was intentionally
           choosing to ignore and delay the dissolution, rather than
           actively deal with an obviously negative situation. This has
           predictably created a dissatisfactory result for him.


        8. The court finds the equities in this situation do not call for
           setting aside the decree or the property orders issued in this
           case.


        9. The equities and best interests of the children do call for a
           proper full hearing on the issues of parenting time and child
           support, despite Father’s unreasonable actions to date.


        10. Mother has been placed in the position of incurring additional
            fees as a result of Father’s unreasonable actions. Upon
            Motion and pursuant to the court’s equitable and statutory
            authority pursuant to Ind. Code §31-15-10-1, the court finds
            Father should promptly pay the Mother $2,000.00 in periodic
            attorney’s fees. The equities of the situation dictate that this
            should be paid prior to Mother being required to engage in
            further litigation.


            Father’s motion for relief from judgment under TR60(B) is
            denied. The Father has not met his burden under said trial
            rule. The court finds any error is fully attributable to the
            actions of the Father and do not support the requested relief.

Court of Appeals of Indiana | Memorandum Decision 18A-DC-904 | September 6, 2018   Page 9 of 19
                  Any error in these proceedings was invited by the Father’s
                  actions. The doctrine of invited error precludes a party from
                  taking advantage of an error that he commits, invites, or
                  which is the natural consequence of his own neglect or
                  misconduct.


      Appellant’s App., Vol. II at 7-9. Father now appeals.



                                Discussion and Decision
                                     I. Standard of Review
[8]   We review a trial court’s denial of a motion to correct error for an abuse of

      discretion. In re Marriage of Dean, 787 N.E.2d 445, 447 (Ind. Ct. App. 2003),

      trans denied. An abuse of discretion occurs where the trial court’s decision is

      against the logic and effect of the facts and circumstances before it. Homehealth,

      Inc. v. Heritage Mut. Ins. Co., 662 N.E.2d 195, 198 (Ind. Ct. App. 1996), trans.

      denied.


                                 II. Motion to Correct Error
                                        A. Motion to Continue
[9]   Father argues the trial court abused its discretion in denying his motion to

      correct error related to the denial of his motion for continuance. Specifically,

      Father argues the trial court should have granted his motion to continue

      “because the parties need[ed] additional time to complete discovery.” Brief of

      Appellant at 8. We disagree.



      Court of Appeals of Indiana | Memorandum Decision 18A-DC-904 | September 6, 2018   Page 10 of 19
[10]   When a motion to continue has been denied, we will find an abuse of discretion

       if the moving party has demonstrated good cause for granting the motion but

       we will reverse the trial court’s decision only if the moving party can show that

       he was prejudiced by the denial. In re J.E., 45 N.E.3d 1243, 1246 (Ind. Ct. App.

       2015), trans. denied. We review such denials “with a strong presumption that

       the trial court properly exercised its discretion.” In re B.H., 44 N.E.3d 745, 748

       (Ind. Ct. App. 2015), trans. denied. Here, not only has Father failed to

       demonstrate good cause for granting the motion, but he has also failed to

       demonstrate how he was prejudiced by the denial.


[11]   At the time of Father’s motion to continue—just two days prior to the

       hearing—the dissolution action had been pending for almost nine months. The

       motion relied exclusively upon the assertion that a continuance was necessary

       to complete discovery, without explaining why discovery had not been

       completed, or what further discovery was necessary. On appeal, Father again

       relies solely on perfunctory statements that the “parties need[ed] additional time

       to complete discovery,” that discovery was “incomplete,” and that the motion

       was made in “good faith” and not “for the purposes of delay.” Br. of Appellant

       at 8-9. Considering the circumstances surrounding the motion, its lack of

       specificity, and Father’s failure to make a cogent argument regarding good

       cause or prejudice on appeal, we conclude the trial court acted soundly within

       its discretion in denying the motion.




       Court of Appeals of Indiana | Memorandum Decision 18A-DC-904 | September 6, 2018   Page 11 of 19
                                    B. Withdrawal of Appearance
[12]   Next, Father argues the trial court abused its discretion in denying his motion

       to correct error as related to the trial court’s decision to allow his counsel to

       withdraw his appearance before the final hearing. Father argues not only did

       the trial court’s decision to allow his counsel to withdraw his appearance violate

       Indiana Trial Rule 3.1 and Morgan County Local Rule 1.3, but the trial court

       also erred when it did not continue the final hearing after permitting his

       counsel’s withdrawal. The decision as to whether an attorney’s motion to

       withdraw should be granted is left to the trial court’s discretion. In re D.A., 869

       N.E.2d 501, 507 (Ind. Ct. App. 2007).


[13]   Indiana Trial Rule 3.1(H) provides:


               Withdrawal of Representation. An attorney representing a party
               may file a motion to withdraw representation of the party upon a
               showing that the attorney has sent written notice of intent to
               withdraw to the party at least ten (10) days before filing a motion
               to withdraw representation, and either:


               (1) the terms and conditions of the attorney’s agreement with the
               party regarding the scope of the representation have been
               satisfied, or


               (2) withdrawal is required by Professional Conduct Rule 1.16(a),
               or is otherwise permitted by Professional Conduct Rule 1.16(b).


               An attorney filing a motion to withdraw from representation
               shall certify the last known address and telephone number of the
               party, subject to the confidentiality provisions of Sections (A)(8)


       Court of Appeals of Indiana | Memorandum Decision 18A-DC-904 | September 6, 2018   Page 12 of 19
                 and (D) above, and shall attach to the motion a copy of the
                 notice of intent to withdraw that was sent to the party.


                 A motion for withdrawal of representation shall be granted by
                 the court unless the court specifically finds that withdrawal is not
                 reasonable or consistent with the efficient administration of
                 justice.


       Morgan County Local Rule 1.3 provides:


                 All withdrawals of appearance shall be in writing and by leave of
                 Court. Permission to withdraw shall be given only after the
                 withdrawing attorney has given his/her client ten (10) days
                 advance written notice of his/her intention to withdraw and has
                 filed a copy of such notice with the Court; or upon a
                 simultaneous or prior entering of appearance by counsel for said
                 client. No request for withdrawal of appearance shall be granted
                 unless the same has been filed with the Court at least twenty (20)
                 days prior to trial date, except for good cause shown.


       Morgan Circuit and Superior Court Civil Rule of Procedure LR55-TR3.1-1.3,

       https://www.in.gov/judiciary/files/morgan-local-rules.pdf at 2 (“the local

       rule”).


[14]   Thus, to withdraw an appearance in accordance with Trial Rule 3.1 and the

       local rule, an attorney must give both the client and the court timely, written

       notice of that intent, and the attorney must provide the court with the client’s

       last known address and telephone number as well as a copy of the notice of

       intent to withdraw that was sent to the client.




       Court of Appeals of Indiana | Memorandum Decision 18A-DC-904 | September 6, 2018   Page 13 of 19
[15]   On appeal, it is uncontested that Vandivier’s motion did not comply with the

       relevant trial rules. See Br. of Appellee at 9-10 (“[Mother] acknowledges . . .

       that the motion to withdraw did not comply with such rules.”). Indeed, the

       trial court found:


               Father correctly asserts that his former attorney did not comply
               with the Indiana Trial Rules and Morgan County’s local rule
               regarding withdrawal.


       Appellant’s App., Vol. II at 7. We have previously explained,


               once a trial court promulgates a rule, the court and all litigants
               are generally bound by the rule. Nevertheless, a trial court may
               set aside its own rule—although it should not be set aside
               lightly—if the court assures itself that it is in the interests of
               justice to do so, that the substantive rights of the parties are not
               prejudiced, and that the rule is not a mandatory rule.


       In re D.A., 869 N.E.2d at 509 (citations omitted).


[16]   Although the trial court is at liberty to set aside its own rule, it cannot do the

       same with the Indiana Trial Rules. When interpreting trial rules, we apply the

       rules of statutory construction. Carter-McMahon v. McMahon, 815 N.E.2d 170,

       175 (Ind. Ct. App. 2004). “[O]ur objective when construing the meaning of a

       rule is to ascertain and give effect to the intent underlying the rule.” Id. We

       construe the word “shall” as mandatory rather than directory. See Shepherd v.

       Carlin, 813 N.E.2d 1200, 1203 (Ind. Ct. App. 2004) (construing “shall” in

       statutes). As provided above, Trial Rule 3.1(H) allows an attorney to file a

       motion to withdraw representation “upon a showing that the attorney has sent

       Court of Appeals of Indiana | Memorandum Decision 18A-DC-904 | September 6, 2018   Page 14 of 19
       written notice of intent to withdraw to the party at least ten (10) days before filing

       a motion to withdraw representation,” and that one of two conditions is

       satisfied. (Emphasis added.) An attorney filing a motion to withdraw from

       representation “shall certify the last known address and telephone number of the

       party . . . and shall attach to the motion a copy of the notice of intent to

       withdraw that was sent to the party.” T.R. 3.1(H) (emphasis added).


[17]   Here, Vandivier made an oral motion to withdraw his appearance because he

       had been unable to make contact with Father. The trial court later found:


               Father’s prior attorney withdrew for lack of communication and
               inability to get a response from the Father regarding preparation
               for this case. The attorney described multiple attempts at written
               and telephonic communication regarding the case. While not
               sworn testimony, these assertions to the court by an officer of the
               court are, for purposes of this motion, accepted as truth.


       Appellant’s App., Vol. II at 7, ¶ 3. At no point, however, did Vandivier state

       that he had attempted to make written communication with Father. To the

       extent the trial court found otherwise, therefore, the finding is clearly erroneous

       and we must “disregard any special finding that is not proper or competent to

       be considered.” In re B.J., 879 N.E.2d 7, 19 (Ind. Ct. App. 2008), trans. denied.

       The only evidence before the trial court was that Vandivier and his staff had

       attempted to contact Father by phone six times in the preceding twenty-two

       days. And there was no evidence that Vandivier had provided Father with

       notice of his intent to withdraw, let alone the requisite ten days’ written notice.

       Indeed, even when Vandivier asked the trial court whether he should reduce his

       Court of Appeals of Indiana | Memorandum Decision 18A-DC-904 | September 6, 2018   Page 15 of 19
       motion to writing, the trial court stated, “No. You’re here, Motion on the

       record, granted, you’re free to go.” Tr., Vol. 2 at 4.


[18]   Acknowledging counsel’s noncompliance with Trial Rule 3.1(H), the trial court

       reasoned that Father invited the error because of his failure to communicate

       with Vandivier and that “any prejudice the Father incurred as a result of

       [Vandivier’s] failure to withdraw in a timely manner and with written notice to

       the Father is resoundingly outweighed by Father’s own failure to communicate,

       return phone calls, and follow up on his case for months.” Appellant’s App.,

       Vol. II at 8, ¶ 6. We disagree for two reasons.


[19]   First, the doctrine of invited error provides that “a party may not take

       advantage of an error that she commits, invites, or which is the natural

       consequence of her own neglect or misconduct.” Witte v. Mundy, 820 N.E.2d

       128, 133-34 (Ind. 2005). The record reflects that Vandivier possessed Father’s

       phone number, email address, and mailing address and that this contact

       information remained unchanged during the course of his representation.

       Aside from six phone calls, however, Vandivier took no further action to

       contact Father and there is no evidence that Father was aware of the final

       hearing or of Vandivier’s intent to withdraw. It was not until seventeen days

       after the final hearing, and three days after Father had retained new counsel,

       that Vandivier filed, and Father received, written notice of Vandivier’s

       withdrawal. Certainly, both Vandivier and the trial court are aware of the

       requirements of Trial Rule 3.1(H). And although we do not condone Father’s

       recalcitrant behavior, and we agree with the trial court that Vandivier was

       Court of Appeals of Indiana | Memorandum Decision 18A-DC-904 | September 6, 2018   Page 16 of 19
       placed in the ethically dubious position of representing a client with whom he

       lacked contact, Father’s behavior did not prevent Vandivier, or the trial court,

       from complying with Trial Rule 3.1(H). See In re D.A., 869 N.E.2d at 509

       (holding in a termination of parental rights case that the trial court abused its

       discretion by granting father’s attorney’s motion to withdraw despite the fact

       that father failed to meet with his attorney or appear at the pretrial conference

       where local rules required father’s attorney to inform father of the intent to

       withdraw prior to filing that motion with the court). Therefore, without at least

       some notice of Vandivier’s intent to withdraw or evidence that Father was

       aware of the final hearing, we cannot conclude Father invited such error.1


[20]   Second, a “parent’s interest in the care, custody, and control of his or her

       children is ‘perhaps the oldest of the fundamental liberty interests.’” Bester v.

       Lake Cnty. Office of Family & Children, 839 N.E.2d 143, 147 (Ind. 2005) (quoting

       Troxel v. Granville, 530 U.S. 57, 65 (2000)). In Father’s absence and without the

       opportunity to be heard, Mother was granted sole legal and physical custody of

       their children. Thus, in the absence of evidence that Father was aware of the

       final hearing or was provided notice of Vandivier’s intent to withdraw, we

       believe Father’s rights were likely prejudiced by Vandivier’s, and the trial




       1
        This is not to say that Father’s recalcitrant behavior had no effect on this case. Under the circumstances, it
       appears Vandivier’s motion for a continuance two days prior to the final hearing was motivated by
       Vandivier’s inability to make contact with Father. Denial of such a motion, as discussed above, was well
       within the trial court’s discretion.

       Court of Appeals of Indiana | Memorandum Decision 18A-DC-904 | September 6, 2018                  Page 17 of 19
       court’s, noncompliance with Trial Rule 3.1(H). See In re K.S., 917 N.E.2d 158,

       162 (Ind. Ct. App. 2009); In re D.A., 869 N.E.2d at 509.


[21]   For these reasons, we conclude the trial court abused its discretion in denying

       Father’s motion to correct error as related to the trial court’s decision to allow

       counsel to withdraw his appearance before the final hearing. The undisputed

       evidence reveals that Vandivier did not provide Father with notice of his intent

       to withdraw nor did he provide the trial court with a copy of his timely, written

       notice to Father. See F.M. v. N.B., 979 N.E.2d 1036, 1042 (Ind. Ct. App. 2012)

       (reversing trial court’s denial of mother’s motion to continue after her counsel

       withdrew his appearance at the commencement of a contested custody hearing

       in violation of Trial Rule 3.1(H) and local rules). Although Father certainly

       could have, and should have, been more actively involved in his own case, we

       do not believe his conduct rises to the level of invited error and we cannot say

       that the record shows that Mother would have been prejudiced by a reasonable

       postponement or delay of the final hearing. We therefore reverse the denial of

       Father’s motion to correct error and remand for a new final hearing.2

       Considering Father has long since retained new counsel and appears to have

       alleviated any communication issues, we find it unnecessary for Vandivier to

       remain part of these proceedings, despite the error in granting his motion to

       withdraw, and he is dismissed accordingly.




       2
        Considering our disposition of this case and remand for a new hearing, we also reverse the trial court’s
       award of attorney’s fees in favor of Mother. See Appellant’s App., Vol. II at 9, ¶ 10.

       Court of Appeals of Indiana | Memorandum Decision 18A-DC-904 | September 6, 2018                 Page 18 of 19
                                               Conclusion
[22]   For the reasons stated above, we affirm in part, reverse in part, and remand for

       further proceedings consistent with this opinion.


[23]   Affirmed in part, reversed in part, and remanded.


       Baker, J., and May, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-DC-904 | September 6, 2018   Page 19 of 19